Citation Nr: 0637303	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  98-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the  regular aid and attendance of another 
person (A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March to June 1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 1997 rating action that denied SMC based on the 
need for A&A or at the housebound rate.

In April 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

In July 2006, the RO notified the veteran of a Board hearing 
that had been scheduled for him at the RO for a date in 
September.  By letter which was received in August 2006, the 
veteran cancelled the hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's sole service-connected disability is a 
seizure disorder, evaluated as 100% disabling.

3.  The appellant is neither bedridden nor a patient in a 
nursing home, and the evidence establishes that his seizure 
disorder does not render him unable to care for most of his 
daily needs without requiring A&A.

4.  The veteran does not have additional service-connected 
disability or disabilities independently ratable at 60%, 
separate and distinct from the 100% service-connected seizure 
disorder and involving different anatomical segments or 
bodily systems, nor is he shown to be housebound in fact.


CONCLUSION OF LAW

The criteria for the award of SMC based on A&A or at the 
housebound rate are not met.  38 U.S.C.A. §§ 1114, 1502, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.351, 3.352 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

August 2003 and May 2005 post-rating RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and to advise the RO 
as to whether there was medical evidence showing treatment 
therefor.  Those letters also provided notice of what was 
needed to establish entitlement to SMC based on A&A or at the 
housebound rate, and that the VA would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  Thereafter, they 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the May 2005 RO letter requested the veteran to 
furnish any evidence or information that he had in his 
possession that pertained to his claim.  The Board finds that 
these letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have ben, 
furnished to the veteran prior to the May 1997 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that the delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2003.  Between 1997 and 2003, the veteran was 
afforded several comprehensive VA examinations and hospital 
evaluations in connection with his claim, reports of which 
are of record.  As noted above, the veteran cancelled a Board 
hearing that had been scheduled for him.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

An increased level of SMC is payable to a veteran who is, as 
a result of his service-connected disabilities, so helpless 
as to need or require A&A.  38 U.S.C.A.             § 
1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran will be 
considered in need of regular A&A if he (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200, or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following will be accorded consideration in determining 
the need for the regular A&A of another person: inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a claimant is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a claimant is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which a claimant is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors. 

SMC provided under 38 U.S.C.A. § 1114(s) is also payable 
where a veteran has a single service-connected disability 
rated 100% disabling and (1) has additional service-connected 
disability or disabilities independently ratable at 60%, 
separate and distinct from the 100% service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when a veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.350(i).

In this case, the veteran contends that he is entitled to SMC 
based on A&A or at the housebound rate due to his seizure 
disorder, his sole service-connected disability.    

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for SMC based on A&A or at the housebound rate are not met.  

First, the evidence does not show that the veteran's service-
connected seizure disorder renders him so helpless that he 
requires the regular A&A of another person.  In February 
1997, the veteran was hospitalized at a VA medical facility 
after a reported suicide attempt involving smoking cocaine 
and taking an overdose of anticonvulsant medications, despite 
awareness that cocaine increased the risk of seizures.  He 
continued to insist that cocaine decreased his seizure 
frequency.  However, at the time of hospital discharge, the 
veteran's activity was unrestricted.  In early April, the 
veteran was hospitalized at a VA medical facility with 
complaints of marital problems, depression, and continued use 
of cocaine and marijuana.  He also complained of seizures 
approximately 5 times per month.  During his hospital course, 
the veteran was placed on a regular detoxification protocol, 
and there was no episode of a recurrent seizure disorder.  At 
the time of hospital discharge, the veteran was physically, 
emotionally, and mentally stable, and able to manage his 
affairs appropriately by himself.  In mid-April, the veteran 
was hospitalized at a VA medical facility for observation for 
Dilantin toxicity.  It was considered that his tremulousness 
could be secondary to cocaine use versus Dilantin toxicity.  

In June, the veteran was hospitalized at a VA medical 
facility with complaints of suicidal ideation and a plan to 
take an overdose of antiseizure medications.  The veteran 
gave a history of constant arguments with his wife, which led 
him to consider suicide.  He was noted to be noncompliant 
with his antiseizure medications, and he believed that 
cocaine and marijuana use prevented seizures.  His last 
seizure occurred a week ago, and he gave a history of 6 to 7 
seizures per month.  On the day of hospital discharge, the 
veteran refused a blood draw to check his Dilantin level, and 
he was discharged against medical advice, with no activity 
restrictions.  

In early September, the veteran was hospitalized at a VA 
medical facility after a suicide attempt with medications.  
His last seizure had occurred 3 days ago.  The veteran stated 
that he was compliant with seizure medications, but felt that 
his condition improved with cocaine and marijuana use.  At 
the time of hospital discharge, the veteran was stable, with 
no physical activity limitations.  In mid-September, the 
veteran was hospitalized at a VA medical facility after using 
cocaine for 2 days and smoking marijuana.  During his 
hospital course, the veteran was placed on a regular 
detoxification protocol.  He was noted to be well-adjusted 
with current anticonvulsant medications and without 
significant drug side-effect.  There was no episode of 
seizure attack during his hospital stay.  At the time of 
hospital discharge, the veteran was noted to be physically, 
emotionally, and mentally stable, and able to manage his 
affairs appropriately.    

On October 1997 VA examination, a March electroencephalogram 
was noted to have been negative, without focalization.  The 
veteran's seizure type was noted to be partial complex with 
secondary generalization.  Because of his seizures, the 
veteran's sister, a nursing assistant, helped him cook and 
reminded him to take medication.  The veteran stated that he 
had 4 or 5 seizures per month.  A current blood Dilantin 
level was subtherapeutic and suggestive of noncompliance.  
The urine was positive for cocaine, which the examiner stated 
might give symptoms of convulsions or aggravate a convulsion.  
The diagnoses were complex partial seizures with secondary 
generalization, uncontrollable by multiple anticonvulsants; 
and polysubstance abuse.

In December 1997, the veteran was seen at a VA hospital 
emergency room after     2 grand mal seizures with loss of 
consciousness that day.  Current blood tests showed Dilantin 
at a therapeutic level, but a toxicity screening was positive 
for cocaine.  

In January 1998, the veteran was hospitalized at a VA medical 
facility with suicidal ideation due to heavy cocaine use.  He 
currently lived with his mother and 2 sisters, and had been 
unemployed for 2 years due to his seizure disorder.  The 
urine was currently positive for cocaine.  A Dilantin level 
was subtherapeutic.  The veteran had no witnessed seizures 
during his hospital course, and was discharged with no 
activity restrictions.       

In February 1998, a VA physician stated that the veteran was 
being followed in the epilepsy clinic for a seizure disorder, 
and that he was assisted with his activities at home.  The 
doctor noted that he currently continued to be at a 
significant risk for seizures, but that he could legally 
drive if he was seizure-free for 3 months.  

In March 1998, the veteran was hospitalized at a VA medical 
facility with complaints of seizures and cocaine dependence 
with suicidal intent and plans.  The urine was positive for 
cocaine.  There was no observable evidence of any seizure 
episodes during his hospital course, and he was stable with 
his current medication regimen.  At the time of hospital 
discharge, the veteran was physically, emotionally, and 
mentally stable, and able to manage appropriately by himself, 
and there were no restrictions on his activity.

In March and April 1998, the veteran was hospitalized at a VA 
medical facility, during which hospital course he had 3 
seizures.  At the time of hospital discharge, there were no 
activity restrictions except as limited by chronic back pain.

In early June 1998, the veteran was hospitalized at a VA 
medical facility with complaints of suicidal ideation and 
depression.  He had been living alone in an apartment for 2 
months.  He complained of seizures 6 times per month, with 
the last one a week ago.  A urine screen was positive for 
cocaine.  During his hospital course, the veteran exhibited 
little insight into and motivation to remain sober from 
cocaine.  The veteran was stable and there were no activity 
restrictions at the time of hospital discharge.      

In late June 1998, the veteran was hospitalized at a VA 
medical facility with Dilantin toxicity.  There was ataxia 
and dizziness.  During his hospital course, his medication 
was adjusted, and he was discharged with no physical activity 
restrictions except a prohibition against driving.

In September 1998, the veteran was hospitalized at a VA 
medical facility with suicidal thoughts after an overdose of 
seizure medication following a 2-day cocaine binge.  A urine 
screen was positive for cocaine and ethanol.  During his 
hospital course, the negative impact of his cocaine usage was 
discussed, but the veteran refused to enter voluntary 
outpatient treatment.  At the time of hospital discharge, the 
veteran was stable, and there were no limitations on his 
activity.      

In October 1998, the veteran was hospitalized at a VA medical 
facility with Dilantin toxicity after a fall.  The urine was 
positive for cocaine.  It was felt that he had a seizure 
exacerbation that was possibly secondary to cocaine use.  
During his hospital course, the veteran was stable, with no 
known seizure activity.  At the time of hospital discharge, 
the veteran could tolerate any physical activity.

In December 1998, the veteran was hospitalized at a VA 
medical facility with a questionable conversion disorder and 
left leg weakness following a seizure.  He had used cocaine 
the day before the seizure.  During his hospital course, the 
veteran regained the ability to walk without any difficulty, 
and strength totally returned.  He was discharged to his 
home.

In February 1999, the veteran was hospitalized at a VA 
medical facility after an overdose of medications.  He lived 
in his own apartment.  A urine screen was positive for 
cocaine, and the Dilantin level was within normal limits.  
Because of the severity of the veteran's cocaine addiction, 
the physician opined that he was incompetent to handle his 
funds.

In May 1999, the veteran was hospitalized at a VA medical 
facility with complaints of depression stemming from legal 
difficulties.  He refused outpatient chemical dependency 
treatment.  At the time of hospital discharge, the veteran's 
only physical activity limitation was that he should not 
drive or operate heavy machinery.  There was considerable 
concern regarding his capacity to manage his funds, as he 
used his income in pursuit of illicit drugs.    

In a statement which was received in May 1999, a VA physician 
noted that the veteran was 100% service connected for a 
seizure disorder, but that his compulsive use of cocaine 
regularly resulted in him being unable to manage his funds 
sufficient to maintain basic needs such as shelter, and 
significantly increased his hospitalization frequency.

On June 1999 VA examination, the veteran stated that he had a 
person come in to cook and clean for him.  He also had 
relapses with respect to his cocaine usage.  The examiner 
noted that the reason for the veteran's breakthrough seizures 
was uncertain, whether due to cocaine involvement or 
medication compliance problems.  The veteran currently lived 
with his mother, but planned to move to his own apartment in 
a month.  He previously did volunteer work at a hospital, but 
discontinued this due to transportation difficulties.  The 
veteran currently managed his own medication.  Current 
neurologic examination showed normal power and tone, without 
atrophy in all 4 extremities.  Coordination testing was 
unremarkable, and sensation was grossly intact.  The examiner 
concluded that the neurologic examination was intact and non-
focal, and opined that it seemed likely that the continued 
usage of cocaine may likely be influencing the veteran's 
breakthrough seizures.  He further opined that the veteran 
was not housebound on a neurologic basis, noting that he was 
ambulatory and able to administer his own medications.

In August 1999, the veteran was hospitalized at a VA medical 
facility after smoking crack cocaine and then having 
seizures.  He had not been taking his antiseizure 
medications.  Current laboratory tests were positive for 
cocaine and TCH, and his Dilantin level was subtherapeutic.  
The veteran was instructed to discontinue use of cocaine, as 
it lowered the seizure threshold.  He was discharged from the 
hospital in stable condition, and there were no restrictions 
on his activity.

In early October 1999, the veteran was hospitalized at a VA 
medical facility after being found unresponsive after a 
seizure.  A urine test was positive for cocaine.  During his 
hospital course, there was no new onset of seizures.  

In mid-October 1999, the veteran was hospitalized at a VA 
medical facility after an episode of seizures.  His anti-
epileptic medication was changed.

In late October 1999, the veteran was hospitalized at a VA 
medical facility after using cocaine and having seizures.  He 
reported suicidal ideation due to despondency over his 
seizure difficulties.  Laboratory studies revealed cocaine, 
barbiturates, and marijuana in the urine.  During his 
hospital course, the veteran had no seizure activity.  At the 
time of hospital discharge, there were no restrictions on the 
veteran's activity.  

In March 2000, the veteran was hospitalized at a VA medical 
facility after several episodes of seizures.  He currently 
lived with his sister and her friend, and regularly smoked 
cocaine.  During his hospital course, the veteran had no 
witnessed episodes of seizures.  At the time of hospital 
discharge, the veteran was stable, and the only restriction 
on his activities was against driving.

In April 2000, the veteran was hospitalized at a VA medical 
facility after a seizure.  He had smoked cocaine 3 days 
previously.  Laboratory tests showed a subtherapeutic 
Dilantin level.  The veteran had no further seizures during 
his hospital course, and he had no physical activity 
limitations at the time of hospital discharge.

In April and May 2000, the veteran was hospitalized at a VA 
medical facility after an episode of seizures.  No further 
seizure activity was noted during the veteran's hospital 
course, and he was discharged to his home.  

In September 2000, the veteran was hospitalized at a VA 
medical facility with suicidal ideation and reported 
seizures.  He lived in an apartment, and used cocaine 
approximately 3 times per week.  A current drug screen was 
positive for cocaine.  

July 2002 VA outpatient records noted that the veteran 
continued to have seizures that were unpredictable.  He 
continued to smoke cocaine.

In January 2003, a private physician certified that the 
veteran was competent to handle his own funds.   
    
The Board finds that the veteran's overall disability picture 
stemming solely from his service-connected seizure disorder 
does not prevent him from protecting himself from the hazards 
or dangers incident to his daily environment.  The totality 
of the medical evidence in this case contains no credible 
evidence that the seizure disorder renders the veteran unable 
to perform most of the functions associated with daily 
living, and he is clearly not bedridden, as a result of which 
the Board finds that he is not entitled to SMC based on A&A.  

Second, with respect to entitlement to SMC at the housebound 
rate, although the veteran's seizure disorder is rated 100% 
disabling, that is his sole service-connected disability; 
hence, he lacks additional service-connected disability or 
disabilities independently ratable at 60%, separate and 
distinct from the 100% service-connected disability and 
involving different anatomical segments or bodily systems.  
Thus, the Board finds that he is not entitled to SMC under 
the provisions of 38 C.F.R. § 3.350(i)(1).

The Board also finds that the veteran is not entitled to SMC 
under the provisions of 38 C.F.R. § 3.350(i)(2), as he is not 
permanently housebound by reason of his service-connected 
seizure disorder, i.e., he is neither institutionalized nor 
substantially confined as a direct result of seizures to his 
dwelling and the immediate premises, with the reasonable 
certainty that the disability and resultant confinement will 
continue throughout his lifetime.

The Board finds that he is not permanently confined to his 
house by virtue of his sole service-connected disability, a 
seizure disorder, as evidenced by the medical records from 
1997 to 2003, and the June 1999 VA examiner's opinion that 
the veteran was not housebound on a neurologic basis, noting 
that he was ambulatory and able to administer his own 
medications.  On these facts, the Board concludes that the 
veteran is not housebound in fact. 

For the foregoing reasons, the Board concludes that the 
criteria for the award of SMC based on A&A or at the 
housebound rate are not met, and that the claim on appeal 
must thus be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the competent evidence simply does not 
support the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

SMC based on A&A or at the housebound rate is denied.



____________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


